                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAYCO SAUNDERS,                               )
                                              )
                       Plaintiff,             )       Civil Action No. 16-1062
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )
GFS ENTERTAINMENT GROUP, LLC,                 )       Chief Magistrate Judge Cynthia Reed Eddy
et al.,                                       )
               Defendants.                    )


                                    MEMORANDUM ORDER

       This case has been referred to Chief United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On December 17, 2018, the Magistrate Judge issued a Report and Recommendation

(Doc. 44) (the “Report”). The Report recommended that this action be dismissed against

Defendants GFS Entertainment, LLC and James Smith, without prejudice, due to Plaintiff’s

failure to serve these Defendants, as required under Federal Rule of Civil Procedure 4(m).

Plaintiff timely filed Objections to the Report (Doc. 45) (“Objections”). 1

       The Court has conducted a de novo review of the pleadings and documents in this case,

including Plaintiff’s Objections, together with the Report. Agreeing with the Report, the Court

hereby adopts the Magistrate Judge’s Report as the opinion of the District Court. Accordingly,


1
 The only specific objection to the Report contained in this document is Plaintiff’s claim that
“service has been properly effectuated on ALL defendants.” Objections ¶ 16. However, the
Court’s review of the record reveals that the Magistrate Judge is correct and that Defendants
GFS Entertainment, LLC and James Smith have not been served due to Plaintiff’s failure to
provide the Court with accurate addresses.

                                                  1
this action is hereby DISMISSED, without prejudice, against Defendants GFS Entertainment,

LLC and James Smith.

IT IS SO ORDERED.




January 15, 2019                                         s/Cathy Bissoon
                                                         Cathy Bissoon
                                                         United States District Judge

cc via First-Class U.S. Mail:

RAYCO SAUNDERS
10214 Frankstown Rd
Pittsburgh, PA 15235

RAYCO SAUNDERS
P.O. Box 17649
Pittsburgh, PA 15235




                                             2
